Exhibit 10.1

 

Execution copy

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

December 19, 2005

 

--------------------------------------------------------------------------------

 

SPRINT NEXTEL CORPORATION,

 

NEXTEL COMMUNICATIONS, INC.,

 

SPRINT CAPITAL CORPORATION

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.,

as Joint Bookrunners and Co-Lead Arrangers

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

THE BANK OF TOKYO-MITSUBISHI, LTD. NEW YORK BRANCH,

BARCLAYS CAPITAL, PLC,

THE ROYAL BANK OF SCOTLAND, PLC

and

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS           Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS     

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   18

SECTION 1.03. Terms Generally

   18

SECTION 1.04. Accounting Terms; GAAP

   19

SECTION 1.05. Appointment of Sprint Nextel as Borrower Representative

   19 ARTICLE II      THE CREDITS     

SECTION 2.01. Commitments.

   19

SECTION 2.02. Loans and Borrowings.

   20

SECTION 2.03. Requests for Borrowings

   21

SECTION 2.04. Letters of Credit.

   22

SECTION 2.05. Competitive Bid Procedure.

   27

SECTION 2.06. Funding of Borrowings.

   29

SECTION 2.07. Interest Elections for Syndicated Borrowings.

   30

SECTION 2.08. Termination, Reduction and Increase of Commitments.

   32

SECTION 2.09. Repayment of Loans; Evidence of Debt.

   34

SECTION 2.10. Prepayment of Loans.

   35

SECTION 2.11. Fees.

   36

SECTION 2.12. Interest.

   38

SECTION 2.13. Alternate Rate of Interest

   39

SECTION 2.14. Increased Costs.

   40

SECTION 2.15. Break Funding Payments

   41

SECTION 2.16. Taxes.

   42

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

   43

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

   45 ARTICLE III      REPRESENTATIONS AND WARRANTIES     

SECTION 3.01. Organization; Powers

   47

SECTION 3.02. Authorization; Enforceability

   47

 

(i)



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts

   47

SECTION 3.04. Financial Condition; No Material Adverse Change

   48

SECTION 3.05. Properties

   48

SECTION 3.06. Litigation and Environmental Matters

   49

SECTION 3.07. Compliance with Laws and Agreements

   49

SECTION 3.08. Investment Company Status

   49

SECTION 3.09. Taxes

   49

SECTION 3.10. ERISA

   50

SECTION 3.11. Disclosure

   50 ARTICLE IV      CONDITIONS     

SECTION 4.01. Effective Date

   50

SECTION 4.02. Each Extension of Credit

   52 ARTICLE V      AFFIRMATIVE COVENANTS     

SECTION 5.01. Financial Statements and Other Information

   52

SECTION 5.02. Notices of Material Events

   55

SECTION 5.03. Existence

   55

SECTION 5.04. Payment of Obligations

   55

SECTION 5.05. Maintenance of Properties; Insurance

   55

SECTION 5.06. Books and Records; Inspection Rights

   56

SECTION 5.07. Compliance with Laws

   56

SECTION 5.08. Use of Proceeds.

   56 ARTICLE VI      NEGATIVE COVENANTS     

SECTION 6.01. Indebtedness

   57

SECTION 6.02. Liens

   57

SECTION 6.03. Fundamental Changes

   58

SECTION 6.04. Transactions with Affiliates

   59

SECTION 6.05. Financial Covenant

   59

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VII      EVENTS OF DEFAULT    59 ARTICLE VIII      THE ADMINISTRATIVE
AGENT    61 ARTICLE IX      MISCELLANEOUS     

SECTION 9.01. Notices

   64

SECTION 9.02. Waivers; Amendments.

   65

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

   66

SECTION 9.04. Successors and Assigns.

   68

SECTION 9.05. Survival

   71

SECTION 9.06. Counterparts; Integration; Effectiveness

   72

SECTION 9.07. Severability

   72

SECTION 9.08. Right of Setoff

   72

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

   72

SECTION 9.10. WAIVER OF JURY TRIAL

   73

SECTION 9.11. Headings

   73

SECTION 9.12. Confidentiality

   73

SECTION 9.13. USA PATRIOT Act

   74

SECTION 9.14. Borrowers’ Obligations.

   74

 

SCHEDULES:

 

Schedule 2.01    –    Commitments Schedule 3.06    –    Disclosed Matters
Schedule 6.01    –    Existing Indebtedness Schedule 6.02    –    Existing Liens

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Special Counsel

 

(iii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 19, 2005 among SPRINT NEXTEL CORPORATION
(“Sprint Nextel”), NEXTEL COMMUNICATIONS, INC. (“NCI”), SPRINT CAPITAL
CORPORATION (“Sprint Capital” and each of Sprint Nextel, NCI and Sprint Capital
a “Borrower”, and collectively, the “Borrowers”), the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Borrowers have requested that the Lenders extend credit, by means of loans
and letters of credit, to them in an aggregate amount up to but not exceeding
$9,200,000,000 (which amount may, subject to terms and conditions hereunder, be
increased to an aggregate amount up to but not exceeding $11,200,000,000) to
(i) refinance certain indebtedness and (ii) provide funds for general corporate
purposes of the Borrowers, including as a backstop for commercial paper
obligations, for reimbursement obligations relating to existing letters of
credit and to make investments, acquisitions and capital expenditures. The
Lenders are willing to extend such credit upon the terms and conditions of this
Agreement and, accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Adjusted Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Adjusted LIBO Rate” means, with respect to any Syndicated Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, the Lenders hereby acknowledge that Nextel Partners is not
an affiliate of any of the Borrowers or any of their respective Subsidiaries.



--------------------------------------------------------------------------------

“Applicable Additional Margin” means in the case of Revolving Credit Loans or
Letters of Credit, for any day, the applicable rate per annum set forth below
under the caption “Applicable Additional Margin” in the definition of
“Applicable Rate”.

 

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 (or Section 9.03(c), to the extent relating to
Letters of Credit), the percentage of the total Revolving Credit Commitments
represented by such Lender’s Revolving Credit Commitment and (b) with respect to
any Lender in respect of any indemnity claim under Section 9.03(c) arising out
of an action or omission of the Administrative Agent under this Agreement, the
percentage of the total Commitments of all Classes hereunder represented by the
aggregate amount of such Lender’s Commitment of all Classes hereunder. If the
Commitments hereunder have terminated or expired, the Applicable Percentages
shall be determined based upon the percentage of the total Loans represented by
the aggregate amount of such Lender’s Loans hereunder.

 

“Applicable Rate” means (a) in the case of Term Loans, for any day, the
applicable rate per annum set forth below under the caption “Base Rate Loans” or
“Eurodollar Loans”, as applicable, based upon the applicable Rating set forth
below opposite the respective Type of Term Loan:

 

Rating

--------------------------------------------------------------------------------

   Base Rate Loans


--------------------------------------------------------------------------------

    Eurodollar Loans


--------------------------------------------------------------------------------

 

> A+ or A1

   0.000 %   0.225 %

A or A2

   0.000 %   0.250 %

A- or A3

   0.000 %   0.300 %

BBB+ or Baa1

   0.000 %   0.400 %

BBB or Baa2

   0.000 %   0.525 %

< BBB- or Baa3

   0.000 %   0.750 %

 

and (b) in the case of Revolving Credit Loans, for any day, the applicable rate
per annum set forth below under the caption “Base Rate Loans” or “Eurodollar
Loans”, as applicable, based upon the applicable Rating set forth below opposite
the respective Type of Revolving Credit Loan and, in the case of the Applicable
Additional Margin, the applicable rate per annum set forth below under the
caption “Applicable Additional Margin”:

 

Rating

--------------------------------------------------------------------------------

   Base Rate Loans


--------------------------------------------------------------------------------

    Eurodollar
Loans


--------------------------------------------------------------------------------

   

Applicable

Additional

Margin

--------------------------------------------------------------------------------

 

> A+ or A1

   0.000 %   0.110 %   0.075 %

A or A2

   0.000 %   0.125 %   0.075 %

A- or A3

   0.000 %   0.165 %   0.075 %

BBB+ or Baa1

   0.000 %   0.230 %   0.100 %

BBB or Baa2

   0.000 %   0.300 %   0.125 %

< BBB- or Baa3

   0.000 %   0.475 %   0.125 %

 

- 2 -



--------------------------------------------------------------------------------

For the purposes of this Agreement, (i) any change in the Applicable Rate or (in
the case of Revolving Credit Loans only) the Applicable Additional Margin, for
any outstanding Loan by reason of a change in the Moody’s Rating or the S&P
Rating shall become effective on the date of announcement or publication by the
respective rating agency of a change in such Rating or, in the absence of such
announcement or publication, on the effective date of such changed Rating,
(ii) at any time at which the S&P Rating differs from the Moody’s Rating by more
than one level, the Applicable Rate and Applicable Additional Margin shall be
determined by reference to the level next below that of the higher of the two
Ratings and (iii) at any time at which the S&P Rating differs from the Moody’s
Rating by one level, the Applicable Rate and Applicable Additional Margin shall
be determined by reference to the higher of the two Ratings.

 

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrowers and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate and Applicable Additional Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global Markets Inc.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.08(i).

 

“Attributable Indebtedness” means, with respect to any Sale and Leaseback
Transaction as at any date of determination, the present value (discounted at
the rate of interest implicit in such transaction) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in such Sale and Leaseback Transaction (including any period for which such
lease has been extended).

 

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

 

- 3 -



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower Representative” means Sprint Nextel, in its capacity as Borrower
Representative pursuant to Section 1.05.

 

“Borrowing” means (a) all Base Rate Loans of the same Class made, converted or
continued on the same date or (b) all Syndicated Eurodollar Loans or Competitive
Loans of the same Class and Type that have the same Interest Period (or any
single Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type).

 

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurodollar Loan, or to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means any of the following: (a) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of voting stock of
Sprint Nextel (or other securities convertible into such voting stock)
representing 50% or more of the combined voting power of all voting stock of
Sprint Nextel, or shall obtain the power (whether or not exercised) to elect a
majority of Sprint Nextel’s board of directors; (ii) any Person or two or more
Persons (other than members of the board of directors of Sprint Nextel) acting
in concert shall succeed in having a sufficient number of its nominees elected
to the board of directors of Sprint Nextel such that such nominees, when added
to any existing director remaining on the board of directors of Sprint Nextel
after such election who is a related person of such Person, shall constitute a
majority of the board of directors of Sprint Nextel; or (iii) Sprint Nextel
shall cease to maintain beneficial ownership of 100% of the voting stock of
Sprint Capital and NCI.

 

- 4 -



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, the Loans comprising such Borrowing or the Loans that a
Lender holding such Commitment is obligated to make, are Revolving Credit Loans,
Competitive Loans or Term Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.

 

“Commitment Utilization Day” means (a) any day on or before the termination of
the Revolving Credit Commitments on which the sum of (i) the total of the
aggregate principal amount of outstanding Revolving Credit Loans plus (ii) the
aggregate principal amount of outstanding Competitive Loans plus (iii) the total
LC Exposure equals or exceeds 50% of the total Revolving Credit Commitments and
(b) any day following the termination of the Revolving Credit Commitments on
which any Revolving Credit Loans are outstanding.

 

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.05.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrowers for Competitive Bids
in accordance with Section 2.05.

 

“Competitive Loan” means a Loan made pursuant to Section 2.05.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Declining Lender” has the meaning assigned to such term in Section 2.18(c.

 

- 5 -



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“EBITDA” means, for any period, net income (or net loss) (before discontinued
operations for such period and exclusive of, without duplication, (x) the income
or loss resulting from extraordinary or non-recurring items, (y) the income or
loss of any Person accounted for on the equity method and (z) non-cash, one-time
charges) plus the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense and (d) amortization expense, in each case in
accordance with GAAP for such period. Until there shall have elapsed four full
fiscal quarters subsequent to the Merger, EBITDA shall be calculated on a pro
forma basis as if the Merger had occurred on the first day of the applicable
four-quarter period.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material, including FCC rules concerning
human exposure to RF Emissions.

 

“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials or RF Emissions, (c) exposure to any Hazardous Materials or RF
Emissions, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

- 6 -



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to (a) in the case of a Syndicated Loan or a
Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Funding Borrower” has the meaning assigned to such term in
Section 9.14(d).

 

“Excess Payments” has the meaning assigned to such term in Section 9.14(d).

 

“Excluded Subsidiary” means any Subsidiary of a Borrower (other than a
Borrower), as to which no holder or holders of any Indebtedness of any of the
Borrowers (other than Indebtedness hereunder) shall have the right (upon notice,
lapse of time or both), which right shall not have been waived, to declare a
default in respect of such Indebtedness, or to cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity, by reason of the
occurrence of a default with respect to any Indebtedness of such Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income, net worth or
franchise taxes imposed on (or measured by) its net income or net worth by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which such Borrower is located and

 

- 7 -



--------------------------------------------------------------------------------

(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by such Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.16(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 2.16(a).

 

“Existing NCI Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of July 15, 2004 among NCI, the restricted companies party
thereto, the lenders party thereto and JPMCB, as Administrative Agent and
collateral agent.

 

“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of l%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, with respect to each Borrower, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of such Borrower.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

- 8 -



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.08(i).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, provided that,
to the extent outstanding on the Effective Date and identified in Schedule 6.01,
all amounts paid or received by the Borrowers and their Subsidiaries

 

- 9 -



--------------------------------------------------------------------------------

pursuant to a Tower Transaction, whether in the form of sale proceeds, capital
lease payments, maintenance charges, prepaid rent or otherwise (and however
characterized on a consolidated balance sheet of Sprint Nextel) shall not
constitute Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

 

“Interest Election Request” means a request by the Borrowers to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last Business Day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each Business Day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Fixed Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing.

 

“Interest Period” means (a) with respect to any Syndicated Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender of the relevant Class, twelve
months or a period shorter than one month) thereafter, as the Borrowers may
elect, (b) for any Competitive Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Competitive Bid Request and (c) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
7 days or more than 360 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of

 

- 10 -



--------------------------------------------------------------------------------

such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Syndicated Loan, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing. Notwithstanding the foregoing,

 

(x) if any Interest Period for any Revolving Credit Borrowing would otherwise
end after the Revolving Credit Termination Date, such Interest Period shall end
on the Revolving Credit Termination Date, and

 

(y) notwithstanding the foregoing clause (x), except with the consent of each
Lender of the applicable Class, no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall not be available hereunder as a
Eurodollar Loan for such period.

 

“Issuing Banks” mean (a) JPMorgan Chase Bank, N.A., (b) Citibank, N.A., (c) the
other Issuing Banks identified in the schedule set forth in Section 2.04(b) in
their capacity as issuers of Letters of Credit hereunder and (d) each other
Lender that has been designated by the Borrowers as an “Issuing Bank” hereunder
pursuant to a written instrument in form and substance reasonably satisfactory
to the Administrative Agent, and that has executed and delivered such written
instrument and agreed to such designation and been approved as an “Issuing Bank”
by the Administrative Agent in its reasonable discretion, each in its capacity
as an issuer of Letters of Credit hereunder.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any Person that
shall agree to become a party hereto as an “Assuming Lender” hereunder with a
commitment to make Revolving Credit Loans hereunder pursuant to Section 2.08(d)
and (c) any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time

 

- 11 -



--------------------------------------------------------------------------------

to time for purposes of providing quotations of interest rates applicable to
U.S. dollar deposits in the London interbank market) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for U.S. dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which U.S. dollar deposits of
$5,000,000, and for a maturity comparable to such Interest Period, are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement and any promissory notes evidencing Loans
hereunder.

 

“Loans” means any loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of Sprint
Nextel and its Subsidiaries, taken as a whole, (b) the ability of any of the
Borrowers to perform any of their respective obligations under this Agreement or
the other Loan Documents or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans or Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrowers (or of any Subsidiary of any Borrower, other than an
Excluded Subsidiary) in an aggregate principal amount exceeding $200,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Person would be required to pay if such Hedging Agreement were terminated
at such time.

 

- 12 -



--------------------------------------------------------------------------------

“Merger” means the merger of Nextel Communications, Inc. with and into NCI
(formerly, S-N Merger Corp.) on August 12, 2005 pursuant to the Agreement and
Plan of Merger dated as of December 15, 2004 by and among Sprint Corporation,
Nextel Communications, Inc. and NCI.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” means, as of any date of determination thereof, the rating most
recently published by Moody’s as the senior implied rating for Sprint Nextel.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“NCI” has the meaning assigned to such term in the preamble to this Agreement.

 

“Nextel Partners” means Nextel Partners, Inc., a Delaware corporation.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

 

“Participant” has the meaning assigned to such term in Section 9.04(e)(i).

 

“Payment in Full Date” has the meaning assigned to such term in Section 9.14(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, landlord’s, lessor’s, materialmen’s,
repairmen’s and other Liens imposed by law, arising in the ordinary course of
business that (i) secure obligations that are not overdue by more than 60 days
or (ii) are being contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

 

- 13 -



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrowers and their Subsidiaries;

 

(f) subleases of property with respect to which a Borrower or its Subsidiary is
the primary lessee, to the extent such subleases arise in the ordinary course of
business and do not interfere in any material respect with the business of the
Borrowers and their Subsidiaries (taken as a whole); and

 

(g) precautionary Uniform Commercial Code filings made with respect to equipment
or vehicles leased to the Borrowers in the ordinary course of business under
operating leases (i.e. leases not giving rise to Capital Lease Obligations);

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the bank functioning as Administrative Agent hereunder, as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

“Pro Rata Share” has the meaning assigned to such term in Section 9.14(d).

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date of this Agreement.

 

“Rating” means the Moody’s Rating or the S&P Rating.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

- 14 -



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means Lenders having Revolving Credit Exposures, outstanding
Term Loans and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures, outstanding Term Loans and unused Commitments
at such time; provided that, for purposes of declaring the Loans to be due and
payable pursuant to Article VII, and for all purposes after the Loans become due
and payable pursuant to Article VII or the Revolving Credit Commitments expire
or terminate, the outstanding Competitive Loans of the Lenders shall be included
in their respective Revolving Credit Exposures in determining the Required
Lenders. The “Required Lenders” of a particular Class of Loans means Lenders
having Revolving Credit Exposures, outstanding Term Loans and unused Commitments
of such Class representing more than 50% of the total Revolving Credit
Exposures, outstanding Term Loans and unused Commitments of such Class at such
time.

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Credit
Termination Date and (b) the date of termination of the Revolving Credit
Commitments.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Sections 2.08 and 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving Credit
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The aggregate original amount of the Revolving Credit
Commitments is $6,000,000,000.

 

“Revolving Credit Commitment Increase” has the meaning assigned to such term in
Section 2.08(d) of this Agreement.

 

“Revolving Credit Commitment Increase Date” has the meaning assigned to such
term in Section 2.08(d) of this Agreement.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Credit Loans and its LC Exposure at such time.

 

“Revolving Credit Lender” means (a) a Lender that has a Revolving Credit
Commitment set forth opposite its name on Schedule 2.01 and (b) thereafter, the
Lenders from time to time holding Revolving Credit Loans and Revolving Credit
Commitments, after giving effect to any assignments thereof permitted by
Section 9.04.

 

- 15 -



--------------------------------------------------------------------------------

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a) that
utilizes the Revolving Credit Commitments.

 

“Revolving Credit Termination Date” means December 19, 2010 (or, if such date is
not a Business Day, the next preceding Business Day).

 

“RF Emissions” means radio frequency emissions governed by FCC rules.

 

“S&P” means Standard & Poor’s Rating Services, a Division of The McGraw-Hill
Companies, Inc.

 

“S&P Rating” means, as of any date of determination thereof, the rating most
recently published by S&P as the consolidated corporate credit rating for Sprint
Nextel.

 

“Sale and Leaseback Transaction” means any transaction or arrangement by any
Borrower or any of its Subsidiaries, directly or indirectly, with any Person
whereby such Borrower or such Subsidiary shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Significant Subsidiary” means, at any time, each Subsidiary of Sprint Nextel
that, as of such time, meets the definition of a “significant subsidiary” under
Regulation S-X of the Securities and Exchange Commission, or any successor
thereto.

 

“Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its capacity as
special counsel to the Administrative Agent and the Arrangers.

 

“Spin-Off” means the announced spin-off of Sprint Nextel’s local
telecommunications business.

 

“Spin-Off Subsidiary” means any Subsidiary that pursuant to the Spin-Off ceases
to be a Subsidiary or Affiliate of Sprint Nextel.

 

“Sprint Capital” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Sprint Nextel” has the meaning assigned to such term in the preamble to this
Agreement.

 

- 16 -



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means for the Interest Period for any Syndicated
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. It is understood that unless otherwise noted herein,
each reference to “Subsidiary” shall be a reference to a Subsidiary of a
Borrower.

 

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is Revolving Credit or Term, as opposed to
Competitive.

 

“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan” means a Loan made pursuant to Section 2.01(b).

 

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder. The amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Term Loan Lender shall have assumed its Term Loan
Commitment, as applicable. The aggregate original amount of the Term Loan
Commitments is $3,200,000,000.

 

“Term Loan Lenders” means (a) Lenders holding Term Loans as of the Effective
Date and (b) thereafter, the Lenders from time to time holding Term Loans, after
giving effect to any assignments thereof permitted by Section 9.04.

 

“Term Loan Maturity Date” means December 19, 2006 (or, if such date is not a
Business Day, the next preceding Business Day).

 

- 17 -



--------------------------------------------------------------------------------

“Total Indebtedness” means, as of any day, all Indebtedness of Sprint Nextel and
its Subsidiaries, determined on a consolidated basis without duplication in
accordance with GAAP.

 

“Total Indebtedness Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Indebtedness to (b) EBITDA for the period of four quarters
ending on such day.

 

“Tower Transaction” means a sale, lease or other disposition or transfer of
wireless telecommunications towers and the real property and other assets
associated with such towers, and the leasing by the Borrowers or any of their
Subsidiaries of space on such towers.

 

“Transactions” means, with respect to the Borrowers, the execution, delivery and
performance by the Borrowers of the Loan Documents to which it is a party, the
borrowing of Loans and the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“U.S. dollars” or “$” refers to lawful money of the United States of America.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Competitive Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Competitive Eurodollar
Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and

 

- 18 -



--------------------------------------------------------------------------------

words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

SECTION 1.05. Appointment of Sprint Nextel as Borrower Representative. For
purposes of this Agreement, each Borrower (i) authorizes Sprint Nextel to make
such requests, give such notices or furnish such certificates to the
Administrative Agent or any Lender as may be required or permitted by this
Agreement for the benefit of such Borrower and (ii) authorizes the
Administrative Agent to treat such requests, notices, certificates or consents
given or made by Sprint Nextel to have been made, given or furnished by the
applicable Borrower for purposes of this Agreement. The Administrative Agent and
each Lender shall be entitled to rely on each such request, notice, certificate
or consent made, given or furnished by the Borrower Representative pursuant to
the provisions of this Agreement or any other Loan Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Borrower. Each warranty, covenant, agreement and undertaking made on its behalf
by the Borrower Representative shall be deemed for all purposes to have been
made by each Borrower and shall be binding upon and enforceable against each
Borrower to the same extent as if the same had been made directly by each
Borrower.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. Commitments.

 

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Borrowers from time to

 

- 19 -



--------------------------------------------------------------------------------

time during the Revolving Credit Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Credit Loans
exceeding such Lender’s Revolving Credit Commitment or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Revolving Credit Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Credit Loans.
Notwithstanding any other provision of this Agreement, more than one Syndicated
Borrowing may be made on the same day.

 

(b) Term Loans. Subject to the terms and conditions set forth herein, each Term
Loan Lender agrees to make one or more Term Loans to the Borrowers on the
Effective Date in a principal amount not exceeding its Term Loan Commitment.
Amounts prepaid or repaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Obligation of Lenders. Each Syndicated Loan of a particular Class shall be
made as part of a Borrowing consisting of Loans of such Class made by the
Lenders ratably in accordance with their respective Commitments of such Class.
Each Competitive Loan shall be made in accordance with the procedures set forth
in Section 2.05. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b) Type of Loans. Subject to Section 2.13, (i) each Syndicated Borrowing shall
be comprised entirely of Base Rate Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith and (ii) each Competitive
Borrowing shall be comprised entirely of Eurodollar Loans or Fixed Rate Loans as
the Borrower Representative may request in accordance herewith. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

 

(c) Minimum Amounts. At the commencement of each Interest Period for a
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $5,000,000; provided
that (i) a Base Rate Borrowing of Loans of any Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class and (ii) a Revolving Credit Base Rate Borrowing may be in an amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time.

 

- 20 -



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Syndicated Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request by
telephone (a) in the case of a Syndicated Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (except that in the case of a Eurodollar Borrowing on the
Effective Date, such notice shall be given not later than 1:00 p.m., New York
City time, two Business days before the date of the proposed Borrowing) or
(b) in the case of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, on the Business Day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i) whether the requested Borrowing is to be a Revolving Credit Borrowing or
Term Loan Borrowing;

 

(ii) the aggregate amount of such Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Borrowing shall (x) in the case of a Revolving Credit Borrowing, be a
Base Rate Borrowing and (y) in the case of a Term Loan Borrowing, be a
Eurodollar Borrowing having an Interest Period of one month’s duration. If no
Interest Period is specified with respect to any requested Syndicated Eurodollar
Borrowing, then the Borrowers shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

Anything herein to the contrary notwithstanding, the initial Borrowing hereunder
shall be a Base Rate Borrowing, except to the extent that this Agreement shall
have been duly executed and delivered by each of the parties hereto at least
three Business Days prior to the Effective Date and the Borrowers have given
timely notice of a Eurodollar Borrowing after such execution and delivery (or,

 

- 21 -



--------------------------------------------------------------------------------

alternatively, the Borrowers shall have executed and delivered to the
Administrative Agent a pre-funding letter in form and substance satisfactory to
the Administrative Agent pursuant to which the Borrowers have agreed to
reimburse the Lenders for any costs of the type described in Section 2.15 in the
event that, for any reason, the Effective Date and initial Loans do not occur on
the date specified in such pre-funding letter).

 

SECTION 2.04. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Credit Loans provided for in Section 2.01(a), the Borrower
Representative may request the issuance of Letters of Credit for any Borrower’s
or any Subsidiary’s account by any Issuing Bank (or, if agreed to by the
respective Issuing Banks, by more than one Issuing Bank under a Letter of Credit
providing for several liability of the Issuing Banks issuing such Letter of
Credit), in a form reasonably acceptable to the relevant Issuing Bank(s), at any
time and from time to time during the Revolving Credit Availability Period.
Letters of Credit issued hereunder shall constitute utilization of the Revolving
Credit Commitments. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower
Representative on behalf of any Borrower or Subsidiary to, or entered into by
the Borrowers or any Subsidiary with, one or more Issuing Banks relating to any
Letters of Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the respective Issuing Bank(s))
to one or more Issuing Bank(s) selected by it and to the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.04), the amount of such Letter of Credit, the identity of the Borrower
or Subsidiary for whose account such Letter of Credit is to be issued, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the respective Issuing Bank(s), the Borrower Representative also shall submit
a letter of credit application on the standard form of such Issuing Bank(s) in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure of all of the Issuing Banks
(determined for these purposes without giving effect to the participations
therein of the Revolving Credit Lenders pursuant to paragraph (d) of this
Section 2.04) shall not exceed $6,000,000,000 (or if the Revolving Credit
Commitments have been increased to a higher amount pursuant to Section 2.08(d),
such higher amount), (ii) the sum of the total Revolving Credit Exposure plus
the aggregate principal

 

- 22 -



--------------------------------------------------------------------------------

amount of outstanding Competitive Loans shall not exceed the total Revolving
Credit Commitments and (iii) the aggregate LC Exposure of each Issuing Bank (so
determined) shall not exceed the amount that such Issuing Bank has agreed shall
be its “Maximum LC Exposure”. Any Issuing Bank listed in the table below hereby
agrees that its “Maximum LC Exposure” shall be the amount set forth opposite the
name of such Issuing Bank in such table:

 

Issuing Bank

--------------------------------------------------------------------------------

   Maximum LC Exposure


--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

   $ 500,000,000

Citibank, N.A.

   $ 500,000,000

Bank of America, N.A.

   $ 500,000,000

The Bank of Nova Scotia

   $ 500,000,000

Barclays Bank Plc

   $ 500,000,000

Wachovia Bank, National Association

   $ 500,000,000

Société Générale

   $ 500,000,000

Royal Bank of Scotland

   $ 500,000,000

 

The “Maximum LC Exposure” of any Issuing Bank that becomes such after the date
hereof pursuant to a designation by the Borrowers as contemplated in the
definition of “Issuing Banks” shall be the amount specified in the written
instrument contemplated by said definition. The “Maximum LC Exposure” of any
Issuing Bank may be increased at any time pursuant to a written instrument
executed and delivered between the Borrowers, such Issuing Bank and the
Administrative Agent. In no event shall any Revolving Credit Lender be obligated
to increase its Maximum LC Exposure upon an increase of Revolving Credit
Commitments pursuant to Section 2.08(d).

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Revolving Credit
Termination Date, provided that in the case of any Letter of Credit having a
term of longer than 12 months, the respective Issuing Bank(s) may request that
such Letter of Credit include customary early termination rights (which shall in
any event permit the respective beneficiary thereof to draw the full amount of
such Letter of Credit upon receipt of notice of termination from such Issuing
Bank(s)).

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Bank(s), and
without any further action on the part of such Issuing Bank(s) or the Lenders,
such Issuing Bank(s) hereby grant(s) to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Bank(s), a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank(s), such
Revolving Credit Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank(s) and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section 2.04, or of any reimbursement payment
required to be refunded to the Borrowers for any reason. Each Revolving

 

- 23 -



--------------------------------------------------------------------------------

Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement (together with interest on the amount of such LC
Disbursement for the period from the date of such LC Disbursement to but
excluding the date of such reimbursement at a rate per annum equal to the Base
Rate plus the Applicable Rate plus for any Commitment Utilization Day, the
Applicable Additional Margin) not later than 12:00 noon, New York City time,
(i) for any Letter of Credit with a face amount of $20,000,000 or more, on the
Business Day that the Borrower Representative receives notice of such LC
Disbursement if such notice is received prior to 10:00 a.m., New York City time,
or the Business Day immediately following the day that the Borrowers receive
such notice, if such notice is not received prior to such time or (ii) for any
other Letter of Credit, on the second Business Day immediately following the day
that the Borrower Representative receives notice of such LC Disbursement,
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
Representative may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with a
Revolving Credit Base Rate Borrowing in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting Revolving Credit Base Rate Borrowing.

 

If the Borrowers fail to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Credit Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.06 with respect to Revolving Credit Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective Issuing Bank the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrowers pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the respective Issuing
Bank or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and

 

- 24 -



--------------------------------------------------------------------------------

shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
respective Issuing Bank(s) under a Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit and (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.04, constitute a legal or equitable discharge of the Borrowers’
obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the respective Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
such Issuing Bank’s gross negligence or wilful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:

 

(i) each Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii) each Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and decline to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(g) Disbursement Procedures. The Issuing Bank(s) for any Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for

 

- 25 -



--------------------------------------------------------------------------------

payment under such Letter of Credit. Such Issuing Bank(s) shall promptly notify
the Administrative Agent and the Borrower Representative by telephone (confirmed
by telecopy) of such demand for payment and whether such Issuing Bank(s) have
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such Issuing Bank(s) and the Revolving Credit Lenders
with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank(s) for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to Revolving Credit Base
Rate Loans; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.04, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank(s), except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to
paragraph (e) of this Section 2.04 to reimburse such Issuing Bank(s) shall be
for the account of such Lender to the extent of such payment.

 

(i) Cash Collateralization. If either (i) an Event of Default shall occur and be
continuing and the Borrower Representative receives notice from the
Administrative Agent or the Required Revolving Credit Lenders demanding the
deposit of cash collateral pursuant to this paragraph, or (ii) the Borrowers
shall be required to provide cover for LC Exposure pursuant to Section 2.10(b),
the Borrowers shall immediately deposit into a cash collateral account in the
name and under the control of the Administrative Agent an amount in cash equal
to, in the case of an Event of Default, the LC Exposure as of such date plus any
accrued and unpaid interest thereon and, in the case of cover pursuant to
Section 2.10(b), the amount required under Section 2.10(b); provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the LC
Exposure under this Agreement.

 

(j) Existing Letters of Credit. Pursuant to Section 2.04 of the Existing NCI
Credit Agreement, the Issuing Banks have issued various “Letters of Credit”
under and as defined in the Existing NCI Credit Agreement. On the Effective
Date, subject to the satisfaction of the conditions precedent set forth in
Article IV, each of such “Letters of Credit” under the Existing NCI Credit
Agreement shall automatically, and without any action on the part of any Person,
become a Letter of Credit hereunder (each Borrower hereby assuming the
obligations of the “Borrower” under the Existing NCI Credit Agreement in respect
of such “Letters of Credit”), and each of the “Issuing Banks” under the Existing
NCI Credit Agreement that is an Issuing Bank hereunder hereby unconditionally
releases each “Revolving Credit Lender” under the Existing NCI Credit Agreement
from any liability under such “Revolving Credit Lender’s” participation under
the Existing NCI Credit Agreement in respect of such Letter of Credit.

 

- 26 -



--------------------------------------------------------------------------------

(k) Issuing Bank Agreements; Quarterly Reports to Lenders. Unless otherwise
requested by the Administrative Agent, each Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being understood that
such Issuing Bank shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written confirmation from the Administrative Agent that it is
then permitted under this Agreement, (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement, (iv) on any Business Day on which the Borrowers
fail to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure, and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

 

Promptly following the end of each fiscal quarter, the Administrative Agent
shall furnish to the Lenders information regarding all outstanding Letters of
Credit as of the end of such fiscal quarter.

 

SECTION 2.05. Competitive Bid Procedure.

 

(a) Requests for Bids by the Borrower. Subject to the terms and conditions set
forth herein, from time to time during the Revolving Credit Availability Period,
the Borrowers may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Revolving Credit Commitments. To request Competitive Bids, the
Borrower Representative shall notify the Administrative Agent of such request by
telephone, in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 10:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that the Borrower Representative may submit up to (but not more than)
three Competitive Bid Requests on the same day, but a Competitive Bid Request
shall not be made within five Business Days after the date of any previous
Competitive Bid Request, unless any and all such previous Competitive Bid
Requests shall have been withdrawn or all Competitive Bids received in response
thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by the Borrowers. Each such telephonic and written Competitive Bid
Request shall specify the following information in compliance with Section 2.03:

 

(i) the aggregate amount of the requested Borrowing;

 

- 27 -



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

(iv) the initial Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06(a).

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Revolving Credit Lenders of
the details thereof by telecopy, inviting the Revolving Credit Lenders to submit
Competitive Bids.

 

(b) Making of Bids by Lenders. Each Revolving Credit Lender may (but shall not
have any obligation to) make one or more Competitive Bids to the Borrowers in
response to a Competitive Bid Request. Each Competitive Bid by a Revolving
Credit Lender must be in a form approved by the Administrative Agent and must be
received by the Administrative Agent by telecopy, in the case of a Eurodollar
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on
the proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Revolving Credit Lender as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of $5,000,000 and an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrowers)
of the Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.

 

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrowers by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Revolving Credit Lender that shall have made such Competitive Bid.

 

- 28 -



--------------------------------------------------------------------------------

(d) Acceptance of Bids by the Borrower Representative. Subject only to the
provisions of this paragraph, the Borrower Representative may accept or reject
any Competitive Bid. The Borrowers shall notify the Administrative Agent by
telephone, confirmed by telecopy in a form approved by the Administrative Agent,
whether and to what extent it has decided to accept or reject each Competitive
Bid, in the case of a Eurodollar Competitive Borrowing, not later than
10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 11:00 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower
Representative to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrowers shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrowers reject a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrowers shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrowers may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
above, the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by the Borrowers. A notice given by the Borrowers pursuant to
this paragraph shall be irrevocable.

 

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Revolving Credit Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower Representative at least one quarter of
an hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section.

 

SECTION 2.06. Funding of Borrowings.

 

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such

 

- 29 -



--------------------------------------------------------------------------------

purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to an account of the Borrowers maintained with the Administrative
Agent in New York City and designated by the Borrower Representative in the
applicable Borrowing Request or Competitive Bid Request; provided that Revolving
Credit Base Rate Loans made to finance the reimbursement of an LC Disbursement
under any Letter of Credit as provided in Section 2.04(e) shall be remitted by
the Administrative Agent to the respective Issuing Bank for such Letter of
Credit.

 

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.06 and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

SECTION 2.07. Interest Elections for Syndicated Borrowings.

 

(a) Elections by Borrowers. Each Syndicated Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Syndicated Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrowers may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Syndicated Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Borrowers may elect
different options for continuations and conversions with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings, which may not
be converted or continued.

 

(b) Notice of Elections. To make an election pursuant to this Section 2.07, the
Borrower Representative shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.

 

- 30 -



--------------------------------------------------------------------------------

(c) Information in Election Notices. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) Presumption if No Notice. If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Syndicated Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall (x) if a Revolving Credit Borrowing, be converted to
a Base Rate Borrowing and (y) if a Term Loan Borrowing, be converted into, or
continued as, a Eurodollar Borrowing having an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if the Borrowers shall
default in the payment of any principal of or interest on any Loan, or any
reimbursement obligation in respect of any LC Disbursement, and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as such default is continuing (i) no
outstanding Syndicated Borrowing may be converted to or continued as a
Syndicated Eurodollar Borrowing and (ii) unless repaid, each Syndicated
Eurodollar Borrowing shall be converted to a Base Rate Borrowing at the end of
the Interest Period applicable thereto.

 

- 31 -



--------------------------------------------------------------------------------

SECTION 2.08. Termination, Reduction and Increase of Commitments.

 

(a) Termination of Commitments. Unless previously terminated, (i) the Revolving
Credit Commitments shall terminate at the close of business on the Revolving
Credit Termination Date and (ii) the Term Loan Commitments shall terminate at
5:00 p.m., New York City time, on the Effective Date.

 

(b) Voluntary Termination or Reduction. The Borrowers may at any time terminate,
or from time to time reduce, the Revolving Credit Commitments; provided that
(i) each reduction of the Revolving Credit Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 and
(ii) the Borrowers shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
total Revolving Credit Commitments.

 

(c) Notice of Termination or Reduction. The Borrower Representative shall notify
the Administrative Agent of any election to terminate or reduce Commitments
under paragraph (b) of this Section 2.08 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section 2.08
shall be irrevocable; provided that a notice of termination of Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of Commitments shall be
permanent. Each reduction of Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

 

(d) Increase of the Revolving Credit Commitments.

 

(i) Requests for Revolving Credit Commitment Increase. The Borrowers may, at any
time, propose that the Revolving Credit Commitments hereunder be increased (each
such proposed increase being a “Revolving Credit Commitment Increase”) by having
an existing Revolving Credit Lender agree to increase its then existing
Revolving Credit Commitment (each an “Increasing Lender”) and/or by adding as a
new Revolving Credit Lender hereunder any Person which shall agree to provide a
Revolving Credit Commitment hereunder (each an “Assuming Lender”), in each case
with the consent of the Administrative Agent and each Issuing Bank, by notice to
the Administrative Agent given by the Borrower Representative specifying the
amount of the relevant Commitment Increase, the Lender or Lenders providing for
such Revolving Credit Commitment Increase and the date on which such increase is
to be effective (the “Revolving Credit Commitment Increase Date”), which shall
be a Business Day at least three Business Days after delivery of such notice;
provided that:

 

- 32 -



--------------------------------------------------------------------------------

(A) the minimum amount of the increase in Revolving Credit Commitments on any
Revolving Credit Commitment Increase Date shall be an integral multiple of
$100,000,000;

 

(B) immediately after giving effect to such Revolving Credit Commitment
Increase, the Revolving Credit Commitments shall not exceed $8,000,000,000;

 

(C) no Default shall have occurred and be continuing on such Revolving Credit
Commitment Increase Date or shall result from the proposed Revolving Credit
Commitment Increase; and

 

(D) the representations and warranties contained in this Agreement shall be true
and correct on and as of the Revolving Credit Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(ii) Effectiveness of Commitment Increase. The Assuming Lender, if any, shall
become a Revolving Credit Lender hereunder as of such Revolving Credit
Commitment Increase Date and the Revolving Credit Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Revolving Credit
Commitment Increase Date; provided that:

 

(x) the Administrative Agent shall have received on or prior to 1:00 p.m., New
York City time, on such Revolving Credit Commitment Increase Date a certificate
of a Financial Officer of Sprint Nextel stating that each of the applicable
conditions to such Revolving Credit Commitment Increase set forth in this
Section 2.08(d) has been satisfied;

 

(y) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 1:00 p.m., New York City time, on such Revolving Credit
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrowers and the Administrative Agent, pursuant to which such Assuming
Lender shall, effective as of such Revolving Credit Commitment Increase Date,
undertake a Revolving Credit Commitment, duly executed by such Assuming Lender
and the Borrowers and acknowledged by the Administrative Agent; and

 

(z) each Increasing Lender shall have delivered to the Administrative Agent, on
or prior to 1:00 p.m., New York City time, on such Revolving Credit Commitment
Increase Date, confirmation in writing satisfactory to the Administrative Agent
as to its increased Revolving Credit Commitment, with a copy of such
confirmation to the Borrowers.

 

- 33 -



--------------------------------------------------------------------------------

(iii) Recordation into Register. Upon its receipt of confirmation referred to in
clause (ii)(z) above from a Revolving Credit Lender that it is increasing its
Revolving Credit Commitment hereunder, together with the certificate referred to
in clause (ii)(x) above, the Administrative Agent shall (A) record the
information contained therein in the Register and (B) give prompt notice thereof
to Sprint Nextel. Upon its receipt of an agreement referred to in clause (ii)(y)
above executed by an Assuming Lender, together with the certificate referred to
in clause (ii)(x) above, the Administrative Agent shall, if such agreement has
been completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to Sprint Nextel.

 

(iv) Adjustments of Borrowings upon Effectiveness of Increase. If any Revolving
Credit Loans shall be outstanding, the Borrowers will borrow from each of the
Increasing Lenders, and the Increasing Lenders shall have made Revolving Credit
Loans to the Borrowers (in the case of Revolving Credit Eurodollar Loans, with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s)), and (notwithstanding the provisions in this Agreement requiring that
borrowings and prepayments be made ratably in accordance with the principal
amounts of the Loans of any Class held by the Lenders) the Borrowers shall
prepay the Revolving Credit Loans held by the other Revolving Credit Lenders
(other than the Increasing Lenders) in such amounts as may be necessary,
together with any amounts payable under Section 2.15 as a result of such
prepayment, so that after giving effect to such Revolving Credit Loans and
prepayments, the Revolving Credit Loans (and Interest Period(s) of Revolving
Credit Eurodollar Loan(s)) shall be held by the Revolving Credit Lenders pro
rata in accordance with the respective amounts of their Revolving Credit
Commitments (as modified hereby).

 

SECTION 2.09. Repayment of Loans; Evidence of Debt.

 

(a) Revolving Credit Loans. The Borrowers hereby unconditionally promise to pay
to the Administrative Agent for the account of each Revolving Credit Lender the
then unpaid principal amount of such Lender’s Revolving Credit Loans in full on
the Revolving Credit Termination Date.

 

(b) Term Loans. The Borrowers hereby unconditionally promise to pay to the
Administrative Agent for the account of the Term Loan Lenders the principal of
the Term Loans on the Term Loan Maturity Date.

 

(c) Competitive Loans. The Borrowers hereby unconditionally promise to pay to
the Administrative Agent for the account of the applicable Lender or Lenders
that made the Competitive Bid Loans the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan.

 

(d) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

- 34 -



--------------------------------------------------------------------------------

(e) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan outstanding hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(f) Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.

 

(g) Promissory Notes. Any Lender may request that Loans held by it be evidenced
by a promissory note. In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.10. Prepayment of Loans.

 

(a) Optional Prepayment. The Borrowers shall have the right at any time and from
time to time to prepay any Borrowing of any Class in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section 2.10, provided
that the Borrowers shall not have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof. It shall not be necessary in
connection with the prepayment of any Class of Term Loans that concurrent
prepayments be made of any other Class of Loans.

 

(b) Change in Control. Upon the occurrence of any Change in Control, unless the
Required Lenders of the respective Class shall elect otherwise, the Borrowers
shall prepay the Loans hereunder in full (and provide cover for LC Exposure as
specified in Section 2.04(i)), and the Commitments hereunder of such Class shall
be automatically terminated.

 

(c) Notification of Prepayments. The Borrower Representative shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Syndicated Eurodollar Borrowing or
of a Competitive Borrowing, not later than

 

- 35 -



--------------------------------------------------------------------------------

11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Syndicated Borrowing or Competitive Borrowing, the Administrative Agent shall
advise the Lenders holding Loans of such Class of the contents thereof. Each
partial prepayment of any Borrowing under paragraph (a) of this Section 2.10
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02.

 

(d) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

 

SECTION 2.11. Fees.

 

(a) Facility Fee. The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Facility Fee
Rate on the daily amount of the Revolving Credit Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which the Revolving Credit Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Revolving Credit Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Credit Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
each Quarterly Date and on the date on which the Revolving Credit Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand. All facility fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). For purposes hereof, the “Facility Fee Rate” means, for any day, the rate
per annum set forth below based upon the applicable Rating:

 

Rating

--------------------------------------------------------------------------------

   Facility Fee Rate


--------------------------------------------------------------------------------

 

> A+ or A1

   0.040 %

A or A2

   0.050 %

A- or A3

   0.060 %

BBB+ or Baa1

   0.070 %

BBB or Baa2

   0.100 %

< BBB- or Baa3

   0.150 %

 

- 36 -



--------------------------------------------------------------------------------

For the purposes of this Agreement, (i) any change in the Facility Fee Rate by
reason of a change in the Moody’s Rating or the S&P Rating shall become
effective on the date of announcement or publication by the respective rating
agency of a change in such Rating or, in the absence of such announcement or
publication, on the effective date of such changed Rating, (ii) at any time at
which the S&P Rating differs from the Moody’s Rating by more than one level,
then the Facility Fee Rate shall be determined by reference to the level next
below that of the higher of the two Ratings and (iii) at any time at which the
S&P Rating differs from the Moody’s Rating by one level, then the Facility Fee
Rate shall be determined by reference to the higher of the two Ratings.

 

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrowers and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Facility Fee Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

(b) Letter of Credit Fees. The Borrowers agree to pay with respect to Letters of
Credit outstanding hereunder the following fees:

 

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Rate (plus, if
applicable, the Applicable Additional Margin) used in determining interest on
Revolving Credit Eurodollar Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which there shall no longer be any Letters
of Credit outstanding hereunder, and

 

(ii) to each Issuing Bank (x) a fronting fee, which shall accrue at the rate of
1/10 of 1% per annum on the average daily amount of the LC Exposure of such
Issuing Bank (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph (d)
of Section 2.04, and excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there shall no longer be any Letters of Credit
of such Issuing Bank outstanding hereunder, and (y) such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.

 

Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit

 

- 37 -



--------------------------------------------------------------------------------

Commitments terminate shall be payable on demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c) Agency Fees. The Borrowers agree to pay to the Administrative Agent, for
their own respective accounts, fees payable in the amounts and at the times
separately agreed in writing upon between the Borrowers and the Administrative
Agent.

 

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

 

SECTION 2.12. Interest.

 

(a) Base Rate Borrowings. The Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Revolving Loan,
the Adjusted Base Rate plus the Applicable Rate plus for any Commitment
Utilization Day, the Applicable Additional Margin; or (ii) in the case of a Term
Loan, the Adjusted Base Rate plus the Applicable Rate.

 

(b) Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Revolving Loan,
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate plus for any Commitment Utilization Day, the Applicable
Additional Margin; (ii) in the case of a Term Loan, the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate, or
(iii) in the case of a Competitive Loan, the LIBO Rate for the Interest Period
in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.

 

(c) Fixed Rate Borrowings. Each Fixed Rate Loan shall bear interest at the Fixed
Rate applicable to such Loan.

 

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above, (ii) in the case of any interest on any Loan, 2% plus
the rate applicable to the Loan in respect of which such interest is payable and
(iii) in the case of any fee or other amount that does not relate to a Loan of a
particular type, at a rate per annum equal to 2% plus the Adjusted Base Rate.

 

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of

 

- 38 -



--------------------------------------------------------------------------------

this Section 2.12 shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Eurodollar Loan (or the repayment or prepayment in full of
the Term Loans of any Class), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, (iii) in
the event of any conversion of any Syndicated Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion and (iv) all accrued interest
on Revolving Credit Loans shall be payable upon termination of the Revolving
Credit Commitments.

 

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Adjusted Base
Rate at times when the Adjusted Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (in the case of a Syndicated Eurodollar
Borrowing) or the LIBO Rate (in the case of a Competitive Eurodollar Borrowing)
for such Interest Period; or

 

(b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class (or, in the case of a
Competitive Eurodollar Loan, any Lender that is required to make such Loan) that
the Adjusted LIBO Rate (in the case of a Syndicated Eurodollar Borrowing) or the
LIBO Rate (in the case of a Competitive Eurodollar Borrowing), as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans (or its Loan) of such
Class included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Syndicated Borrowing to, or continuation of any Syndicated Borrowing as,
a Syndicated Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing
Request requests a Syndicated Eurodollar Borrowing, such Syndicated Borrowing
shall be made as a Base Rate Borrowing and (iii) any request by the Borrowers
for a Eurodollar Competitive Borrowing shall be ineffective; provided that if
the circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrowers for Competitive Eurodollar Borrowings may be made to
Lenders that are not affected thereby.

 

- 39 -



--------------------------------------------------------------------------------

SECTION 2.14. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

 

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or Issuing Bank reasonably determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank, or such Lender’s or
Issuing Bank’s holding company, for any such reduction suffered.

 

(c) Certificates from Lenders. A certificate of a Lender or Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section 2.14 shall be delivered to the Borrower Representative and
shall be conclusive so long as it reflects a reasonable basis for the
calculation of the amounts set forth therein and does not contain any manifest
error. The Borrowers shall pay such Lender or Issuing Bank the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

- 40 -



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or Issuing
Bank, as the case may be, notifies the Borrower Representative of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Syndicated Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Syndicated Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable and is revoked in accordance herewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan or (e) the assignment of any Syndicated Eurodollar Loan other than on the
last day of the Interest Period applicable thereto or of any Competitive Loan as
a result of a request by the Borrowers pursuant to Section 2.18, then, in any
such event, the Borrowers shall compensate each Lender for the loss, cost and
expense attributable to such event.

 

In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate (in
the case of a Syndicated Eurodollar Loan) or the LIBO Rate (in the case of a
Competitive Eurodollar Loan) for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for U.S.
dollar deposits from other banks in the eurodollar market at the commencement of
such period. A certificate of any

 

- 41 -



--------------------------------------------------------------------------------

Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.15 shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.16. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes (except to the extent
that, after request by the Borrower Representative, the respective Lender shall
have failed to deliver the documents referred to in paragraph (e) of this
Section 2.16); provided that if the Borrowers shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.16) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) Other Taxes. In addition the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) Indemnification by Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) paid by the
Administrative Agent, such Lender or Issuing Bank, as the case may be (and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto during the period prior to the Borrowers making the payment demanded
under this paragraph (c)), whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower Representative by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrower Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrowers are located, or any

 

- 42 -



--------------------------------------------------------------------------------

treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower Representative, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Bank determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or such Issuing Bank, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

 

(a) Payments by Obligors. The Borrowers shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
such of its offices in New York City as shall be notified to the relevant
parties from time to time, except payments to be made directly to an Issuing
Bank as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof, and the Borrowers shall have no liability in
the event timely or correct distribution of such payments is not so made. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in U.S. dollars.

 

- 43 -



--------------------------------------------------------------------------------

(b) Application if Payments Insufficient. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a particular Class from the Lenders under Section 2.01
hereof shall be made from the relevant Lenders, each payment of commitment fee
under Section 2.11 hereof in respect of Commitments of a particular Class shall
be made for account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.03 hereof
shall be applied to the respective Commitments of such Class of the relevant
Lenders, pro rata according to the amounts of their respective Commitments of
such Class; (ii) Syndicated Eurodollar Loans of any Class having the same
Interest Period shall be allocated pro rata among the relevant Lenders according
to the amounts of their Commitments of such Class (in the case of the making of
Syndicated Loans) or their respective Loans of such Class (in the case of
conversions and continuations of Syndicated Loans); (iii) each payment or
prepayment by the Borrowers of principal of Syndicated Loans of a particular
Class shall be made for account of the relevant Lenders pro rata in accordance
with the respective unpaid principal amounts of the Syndicated Loans of such
Class held by them; (iv) each payment by the Borrowers of interest on Syndicated
Loans of a particular Class shall be made for account of the relevant Lenders
pro rata in accordance with the amounts of interest on such Syndicated Loans
then due and payable to the respective Lenders; and (v) each payment by the
Borrowers of participation fees in respect of Letters of Credit shall be made
for the account of the Revolving Credit Lenders pro rata in accordance with the
amount of participation fees then due and payable to the Revolving Credit
Lenders.

 

(d) Sharing of Payments by Lenders. If, at any time after the occurrence and
during the continuance of an Event of Default hereunder, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise (including through
voluntary prepayment by the Borrowers), obtain payment in respect of any
principal of or interest on any of its Syndicated Loans (or participations in LC
Disbursements) of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Syndicated Loans
(and participations in LC Disbursements) of such Class and accrued interest
thereon than the proportion of such amounts received by any other Lender of such
Class or any other Class, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
(and LC Disbursements) of the other Lenders to the extent necessary so that the
benefit of such payments shall be shared by all the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Syndicated Loans (and participations in LC Disbursements);
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall

 

- 44 -



--------------------------------------------------------------------------------

be rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans (or participations
in LC Disbursements) to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrowers’ rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower Representative prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or any Issuing
Bank entitled thereto (the “Applicable Recipient”) hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Applicable Recipient the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each Applicable Recipient severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Applicable Recipient with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

 

(f) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.04(d), 2.04(e),
2.06(b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Section until all such unsatisfied
obligations are fully paid.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.14, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans (or
participations in LC Disbursements) hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

- 45 -



--------------------------------------------------------------------------------

(b) Replacement of Lenders — Increased Costs, Etc. If any Lender requests
compensation under Section 2.14, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent given by the
Borrower Representative, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Credit Commitment is being assigned, each Issuing Bank), which consents shall
not unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, other than
Competitive Loans (and participations in LC Disbursements), accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. No assignment pursuant to this Section 2.18(b) shall be deemed to impair
any claim that the Borrowers may have against any Lender that defaults in its
obligation to fund Loans hereunder.

 

(c) Replacement of Lenders — Amendments. If, in connection with a request by any
Borrower to obtain the consent of the Lenders to a waiver, amendment or
modification of any of the provisions of this Agreement that requires the
consent of all of the Lenders under Section 9.02, one or more Lenders (the
“Declining Lenders”) having Loans, LC Exposure and unused Commitments
representing not more than 50% of the sum of the total Loans, LC Exposure and
unused Commitments at such time have declined to agree to such request, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender(s)
and the Administrative Agent given by the Borrower Representative, require all
(but not less than all) of such Declining Lenders to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all their interests, rights and obligations under this
Agreement to one or more assignees that shall assume such obligations (any of
which assignees may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, each Issuing Bank), which consents shall not unreasonably be withheld
or delayed, (ii) each such Declining Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (and participations in LC
Disbursements), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under any other Loan Document, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) the Borrowers shall have
paid to each

 

- 46 -



--------------------------------------------------------------------------------

of the Lenders compensation in an amount equivalent (taking into account the
total Commitments, LC Exposure and Loans of such other Lenders) to any
compensation required to induce the assignees to take such assignment from the
Declining Lenders.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries, that:

 

SECTION 3.01. Organization; Powers. Sprint Nextel is duly organized, validly
existing and in good standing under the laws of the State of Kansas. NCI and
Sprint Capital are each duly organized, validly existing and in good standing
under the laws of the State of Delaware. Each Significant Subsidiary is duly
organized, validly existing and in good standing under the laws of its
jurisdiction or organization, except where the failure to be in good standing or
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect. Each Borrower has all requisite power and authority under its
respective organizational documents to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
corporate or other equivalent power of each Borrower and have been duly
authorized by all necessary corporate and, if required, stockholder or other
action on the part of such Borrower. This Agreement has been duly executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law,
policy or regulation or the charter, by-laws or other organizational documents
of any Borrower or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Borrower, or any of its assets, or give rise to a right
thereunder to require any payment to be made by any Borrower, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrowers.

 

- 47 -



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a) Financial Statements. The Borrowers have heretofore delivered to the Lenders
the following financial statements:

 

(i) the audited consolidated balance sheet and statements of operations, changes
in stockholders’ equity and cash flows of Sprint Nextel and its Subsidiaries as
of and for the fiscal years ended December 31, 2003 and December 31, 2004,
reported on by KPMG LLP, independent public accounts; and

 

(ii) the unaudited interim consolidated balance sheet and statements of
operations, changes in stockholders’ equity and cash flows of Sprint Nextel and
its Subsidiaries as of and for the three, six- and nine-month periods ended
March 31, 2005, June 30, 2005 and September 30, 2005, respectively, certified by
a Financial Officer of Sprint Nextel, prepared on an actual basis; and

 

(iii) unaudited consolidated statements of operations of Sprint Nextel and its
Subsidiaries as of and for the three-month periods ended March 31,
2005, June 30, 2005 and September 30, 2005 prepared on a pro forma basis as if
the Merger had occurred on the first day of each such quarterly period.

 

Such financial statements present fairly, in all material respects, the actual
and pro forma consolidated financial position and results of operations and cash
flows of Sprint Nextel and its Subsidiaries as of such dates and for such
periods in each case (other than with respect to such pro forma statements) in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of Sprint Nextel.

 

(b) No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the business, assets, operations or financial
condition of Sprint Nextel and its Subsidiaries, taken as a whole.

 

(c) No Material Undisclosed Liabilities. None of the Borrowers has on the
Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the balance sheets as at September 30, 2005
referred to above and the footnotes thereto.

 

SECTION 3.05. Properties.

 

(a) Title Generally. Each of the Borrowers has good title to, or valid leasehold
interests in, all of its real and personal property, except for defects in title
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

- 48 -



--------------------------------------------------------------------------------

(b) Intellectual Property. Each of the Borrowers and their respective
Subsidiaries owns, or is licensed to use, all of its trademarks, tradenames,
copyrights, patents and other intellectual property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and the use thereof by the Borrowers and
their respective Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a) Litigation Generally. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any of the Borrowers, threatened against or affecting any of the
Borrowers or any of their respective Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.

 

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Borrower nor
any of their respective Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrowers, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrowers and
their respective Subsidiaries is in compliance with all laws, regulations,
policies and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08. Investment Company Status. No Borrower nor any of their respective
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 3.09. Taxes. Each of the Borrowers and their respective Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes shown thereon to be due,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

- 49 -



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrowers to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any amendment hereto or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) taken together with
any information contained in the public filings made by Sprint Nextel with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans, and of any Issuing Bank to issue
Letters of Credit, hereunder is subject to the conditions precedent that each of
the following conditions shall have been satisfied (or waived in accordance with
Section 9.02):

 

(a) Counterparts of Agreement. The Administrative Agent (or Special Counsel)
shall have received from each Borrower, from each Lender and from JPMorgan Chase
Bank, N.A., as Administrative Agent, either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b) Opinion of Counsel to Borrowers. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Jones Day
and Stinson Morrison Hecker LLP, each as counsel to the Borrowers, covering such
matters relating to the Borrowers, this Agreement, the other Loan Documents or
the Transactions as the Administrative Agent shall request (and each Borrower
hereby requests such counsel to deliver such opinions).

 

- 50 -



--------------------------------------------------------------------------------

(c) Opinion of Special Counsel. The Administrative Agent shall have received a
favorable written legal opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Special Counsel, substantially in the
form of Exhibit B (and the Administrative Agent hereby requests Special Counsel
to deliver such opinion).

 

(d) Corporate Matters. The Administrative Agent (or Special Counsel) shall have
received such documents and certificates as the Administrative Agent or Special
Counsel may reasonably request relating to the organization, existence and good
standing of each Borrower and the authorization of the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.

 

(e) Financial Officer Certificate. The Administrative Agent (or Special Counsel)
shall have received a certificate, dated the Effective Date and signed by the
President, a Vice President or a Financial Officer of Sprint Nextel, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(f) Notes. The Administrative Agent (or Special Counsel) shall have received for
each Lender that shall have requested a promissory note, a duly completed and
executed promissory note for such Lender.

 

(g) Release by Issuing Banks. To the extent that any “Issuing Bank” under the
Existing NCI Credit Agreement is not an Issuing Bank hereunder, such “Issuing
Bank” shall have unconditionally released each “Revolving Credit Lender” under
the Existing NCI Credit Agreement from any liability under such “Revolving
Credit Lender’s” participation in respect of each “Letter of Credit” under the
Existing NCI Credit Agreement, pursuant to an instrument in form satisfactory to
the Administrative Agent.

 

(h) Evidence of Repayment of Loans under Existing NCI Credit Agreement. The
Borrowers shall have repaid in full the principal of and interest on all of the
“Loans” outstanding under the Existing NCI Credit Agreement and all other
amounts owing thereunder and all commitments under the Existing NCI Credit
Agreement shall have been terminated and all letters of credit issued and
outstanding under the Existing NCI Credit Agreement shall have been continued
hereunder.

 

(i) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
January 17, 2006 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

- 51 -



--------------------------------------------------------------------------------

SECTION 4.02. Each Extension of Credit. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of any Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of each
Borrower set forth in this Agreement (other than the representations and
warranties set forth in Sections 3.04(b) and 3.06(a) as a result of events
occurring after the Effective Date) shall be true and correct on and as of the
date of such Borrowing, or (as applicable) the date of issuance, amendment,
renewal or extension of such Letter of Credit, both before and after giving
effect thereto and to the use of the proceeds thereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date).

 

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

 

Each Borrowing Request, Competitive Bid Request or request for issuance,
amendment, renewal or extension of a Letter of Credit, shall be deemed to
constitute a representation and warranty by each Borrower (both as of the date
of such Borrowing Request, or request for issuance, amendment, renewal or
extension, and as of the date of the related Borrowing or issuance, amendment,
renewal or extension) as to the matters specified in paragraphs (a) and (b) of
this Section 4.02.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrowers covenants and
agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):

 

(a) within 75 days after the end of each fiscal year, the audited consolidated
statements of operations, changes in stockholders’ equity and cash flows of
Sprint Nextel and its

 

- 52 -



--------------------------------------------------------------------------------

Subsidiaries for such fiscal year, and the related audited consolidated balance
sheet for Sprint Nextel and its Subsidiaries as of the end of such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
previous fiscal year, all reported on by KPMG LLP, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), to the effect that such audited consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Sprint Nextel and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b) within 45 days after the end of the first three fiscal quarters of each
fiscal year in the case of all financial statements other than the pro forma
financial statements referred to below (and, in the case of the pro forma
financial statements referred to below, within 55 days after the end of the
fiscal quarters ending March 31 and June 30, 2006 and within 90 days after the
end of the fiscal quarter ending December 31, 2005):

 

(i) the unaudited interim consolidated statements of operations of Sprint Nextel
and its Subsidiaries for such fiscal quarter (the “current fiscal quarter”) and
for the then elapsed portion of the fiscal year (and, until there shall have
elapsed four full fiscal quarters subsequent to the Merger, unaudited interim
consolidated statements of operations of Sprint Nextel and its Subsidiaries
prepared on a pro forma basis as if the Merger had occurred on the first day of
the fiscal quarter commencing one year preceding the day following the last day
of the current fiscal quarter),

 

(ii) the unaudited interim consolidated statements of changes in stockholders’
equity and cash flows of Sprint Nextel and its Subsidiaries for the then elapsed
portion of the fiscal year, and

 

(iii) the unaudited interim consolidated balance sheet for Sprint Nextel and its
Subsidiaries as at the end of such fiscal quarter,

 

setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of Sprint Nextel
as presenting fairly, in all material respects, the financial condition and
results of operations of Sprint Nextel and its Subsidiaries on a consolidated
basis in each case (other than with respect to such pro forma statements) in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of Sprint Nextel;

 

- 53 -



--------------------------------------------------------------------------------

(c) except as provided in sub-clauses (i) and (ii) below, concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of Sprint Nextel:

 

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto (provided that prior to the delivery of such
financial statements for the fiscal quarter ending September 30, 2006, such
certification shall not be required to be delivered until the delivery of the
pro forma financial statements referred to in clause (b) above),

 

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01(e), 6.02(d) and 6.05 (provided that prior to the delivery of
such financial statements for the fiscal quarter ending September 30, 2006, such
calculations shall not be required to be delivered until the delivery of the pro
forma financial statements referred to in clause (b) above) and

 

(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at
December 31, 2004 referred to in Section 3.04 and the date of the last
certificate delivered pursuant to this clause (c) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d) promptly after the same become publicly available, furnish all periodic and
other reports, proxy statements and other materials filed by any Borrower with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission or distributed by such
Borrower to the holders of its securities; and

 

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrowers or
the Borrower Representative posts such documents, or provides a link thereto, on
Sprint Nextel’s website; or (ii) on which such documents are posted on the
Borrowers’ behalf on IntraLinks or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance (i) the Borrower
Representative shall be required to provide paper copies of the certificates
required by Section 5.01(c) to the Administrative

 

- 54 -



--------------------------------------------------------------------------------

Agent and (ii) the Borrower Representative shall notify any Lender when
documents required to be delivered pursuant to this Section 5.01 have been
delivered electronically to the extent that such Lender has requested the
Borrower Representative to be notified . Except for such certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (which shall promptly notify the Lenders) prompt written
notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any of their Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers in an aggregate amount exceeding $200,000,000.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of Sprint Nextel
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence. Each Borrower will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03.

 

SECTION 5.04. Payment of Obligations. Each Borrower will pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. Each Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition,

 

- 55 -



--------------------------------------------------------------------------------

ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each Borrower will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

SECTION 5.07. Compliance with Laws. Each Borrower will comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08. Use of Proceeds.

 

(a) Loans. The proceeds of the Loans hereunder will be used (i) to refinance
certain existing indebtedness of the Borrowers, including the indebtedness under
the Existing NCI Credit Agreement, (ii) for general corporate purposes,
including as a backstop for commercial paper obligations and for reimbursement
obligations relating to existing letters of credit and (iii) to make
investments, acquisitions and capital expenditures.

 

(b) Regulations U and X. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

 

- 56 -



--------------------------------------------------------------------------------

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrowers covenant and agree with the Lenders
that:

 

SECTION 6.01. Indebtedness. The Borrowers will not permit any Subsidiary to
create, incur, issue, assume or permit to exist any Indebtedness, except:

 

(a) Indebtedness hereunder;

 

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
(and any extensions, renewals or refinancings thereof);

 

(c) Indebtedness of Sprint Capital and NCI;

 

(d) Indebtedness of a Spin-off Subsidiary incurred no more than 30 days prior to
the Spin-Off; and

 

(e) other Indebtedness in an aggregate principal amount that, taken together
with the aggregate amount of obligations secured by the Liens permitted under
Section 6.02(d) at the time of incurrence thereof (or of any extension, renewal
or refinancing thereof) and after giving effect thereto, does not exceed 15% of
the stockholders’ equity of Sprint Nextel (determined on a consolidated basis in
accordance with GAAP).

 

SECTION 6.02. Liens. The Borrowers will not, nor will they permit any of their
respective Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except:

 

(a) Permitted Encumbrances;

 

(b) Liens existing on the Effective Date and set forth in Schedule 6.02;

 

(c) Liens securing judgments for the payment of money in an amount not resulting
(whether immediately or with the passage of time) in an Event of Default under
clause (k) of Article VII; and

 

- 57 -



--------------------------------------------------------------------------------

(d) additional Liens (including any Liens arising in connection with Sale and
Leaseback Transactions and Liens securing financings permitted by
Section 6.01(e)) covering property of any Borrower or any of its Subsidiaries
(or obligations under Hedging Agreements or any lease entered into pursuant to a
Sale and Leaseback Transaction ) in an aggregate amount (and, for purposes
hereof, the amount of the obligations under a lease entered into pursuant to a
Sale and Leaseback Transaction shall be deemed to be the Attributable
Indebtedness in respect of such Sale and Leaseback Transaction), at the time of
incurrence thereof, that taken together with the Indebtedness incurred pursuant
to Section 6.01(e), does not exceed 15% of the stockholders’ equity of Sprint
Nextel (determined on a consolidated basis in accordance with GAAP).

 

SECTION 6.03. Fundamental Changes.

 

(a) Mergers and Consolidations. The Borrowers will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing and:

 

(i) any Person may merge with or into any Borrower in a transaction in which
(x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrowers pursuant to Section 4.01 upon the
Effective Date or as the Administrative Agent shall have requested and the net
worth (determined on a consolidated basis in accordance with GAAP) of the
continuing or surviving entity immediately after giving effect thereto shall be
greater than or equal to the net worth (so determined) of such Borrower
immediately prior to giving effect thereto;

 

(ii) any Person may merge with or into any Subsidiary of a Borrower in a
transaction in which the surviving entity is a Subsidiary of a Borrower, and

 

(iii) any Subsidiary of a Borrower (other than a Borrower) may liquidate or
dissolve if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders.

 

(b) Disposition of Assets. The Borrowers and their Subsidiaries, when taken as a
whole, will not, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of their
assets (in each case, whether now owned or hereafter acquired). It is understood
that this Section 6.03(b) shall not prohibit the sale or disposition of the
assets or stock of a Spin-Off Subsidiary in connection with the Spin-Off.

 

- 58 -



--------------------------------------------------------------------------------

SECTION 6.04. Transactions with Affiliates. Except as expressly permitted by
this Agreement, no Borrower will, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any cash or other property to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except

 

(i) at prices and on terms and conditions not less favorable to such Borrower or
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, and

 

(ii) transactions between or among the Borrowers and their Subsidiaries not
involving any other Affiliate.

 

SECTION 6.05. Financial Covenant. The Borrowers will not permit the Total
Indebtedness Ratio to exceed 3.50 to 1 at any time.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three or
more Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;

 

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03 or Article VI (other than Section 6.04);

 

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of

 

- 59 -



--------------------------------------------------------------------------------

this Article VII), and such failure shall continue unremedied for a period of
thirty or more days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrowers;

 

(f) any Borrower (or any Subsidiary of any Borrower, other than an Excluded
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower (or any Significant Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) any Borrower (or any Significant Subsidiary) shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article VII, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) any Borrower (or any Significant Subsidiary) shall become unable, admit in
writing or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $200,000,000 shall be rendered against any one or more of the
Borrowers (or any

 

- 60 -



--------------------------------------------------------------------------------

Significant Subsidiary) and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower (or any Significant Subsidiary) to enforce any such
judgment; or

 

(l) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

 

In addition to the foregoing, at any time after the occurrence and during the
continuance of an Event of Default, the Issuing Bank(s) in respect of any Letter
of Credit may at the request of the Required Lenders send a notice of
termination to the beneficiary under such Letter of Credit to the extent
permitted under the terms of such Letter of Credit.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

JPMorgan Chase Bank, N.A. shall have the same rights and powers in its capacity
as a Lender hereunder as any other Lender and may exercise the same as though
JPMorgan Chase Bank,

 

- 61 -



--------------------------------------------------------------------------------

N.A. were not the Administrative Agent, and any bank serving in the capacity of
Administrative Agent from time to time and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate of any thereof as if it were not
the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any of its respective Subsidiaries
that is communicated to or obtained by the bank serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or, if provided herein, with the consent or at
the request of the Required Lenders of a particular Class, or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrowers or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or the other Loan Documents, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any of the other Loan Documents or in connection herewith of therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, the
other Loan Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

- 62 -



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor Administrative Agent. If no successor
shall have been so appointed and shall have accepted such appointment within 30
days after such retiring Administrative Agent gives notice of its resignation,
then such retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of such retiring Administrative Agent, and such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners, Lead
Arrangers, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any duties or responsibilities under this Agreement, except in
their capacity, if any, as Lenders hereunder.

 

- 63 -



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i) if to the Borrower Representative, to it at 2001 Edmund Halley Drive,
Reston, Virginia 20191, Attention Richard Lindahl, Vice President and Treasurer
(Telecopy No. 703-433-4414), with a copy to it at 2001 Edmund Halley Drive,
Reston, Virginia 20191, Attention: General Counsel (Telecopy No. 703-433-4037);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002-8069,
Attention: Gloria Javier (Telephone No. (713) 750-7919; Telecopy No. (713)
750-2378), with a copy to it at 270 Park Avenue, 4th Floor, New York 10017,
Attention: Tracey Navin Ewing (Telephone No. 212-270-8916; Telecopy
No. 212-270-5127)); and

 

(iii) if to any Lender (including any Lender in its capacity as an Issuing Bank
hereunder), to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

 

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower Representative may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c) Modifications to Notice Provisions. Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrowers and the Administrative Agent). All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

- 64 -



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the respective Issuing Bank may have had
notice or knowledge of such Default at the time.

 

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

 

(i) increase any Commitment of any Lender without the written consent of such
Lender;

 

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

 

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of reduction or expiration of any Commitment, without the written
consent of each Lender affected thereby;

 

(iv) change Section 2.17(c) or 2.17(d), without the written consent of each
Lender affected thereby; or

 

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;

 

- 65 -



--------------------------------------------------------------------------------

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or
Issuing Bank, as the case may be and (B) no consent, other than the Required
Lenders of a Class (and of each affected Lender of such Class) shall be required
to effect any of the changes referred to in clause (iii) above with respect to
such Class.

 

In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that Persons that
become “Lenders” under this Agreement after such “record date” pursuant to an
assignment in accordance with Section 9.04 shall not be entitled to participate
in such consent), provided that in no event shall such “record date” be a date
more than 10 days earlier than the date such waiver, amendment or modification
is distributed to the Lenders for execution.

 

Anything in this Agreement to the contrary notwithstanding, (A) no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrowers to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class, unless the Required Lenders of the affected
Class shall have concurred with such waiver or modification, and (B) no waiver
or modification of any provision of this Agreement or any other Loan Document
that could reasonably be expected to adversely affect the Lenders of any Class
disproportionately when compared to the Lenders of all other Classes shall be
effective against the Lenders of such Class unless the Required Lenders of such
Class shall have concurred with such waiver or modification, provided that
nothing in this clause (B) shall override any provision in this Agreement or the
other Loan Documents that expressly permits any action to be taken, or waiver to
be given, by the Required Lenders.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders (or, as applicable, the Required Lenders of the
relevant Class) consent to such waiver, amendment or modification as provided
above.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrowers agree to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the

 

- 66 -



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, Issuing
Bank or Lender, in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof and (iv) all transfer, stamp,
documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement or any of the
other Loan Documents or any other document referred to herein or therein.

 

(b) Indemnification by Borrowers. The Borrowers agree to indemnify the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

 

(c) Reimbursement by Lenders. To the extent that the Borrowers fail to pay any
amount required to be paid by them to the Administrative Agent under
paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to pay
to the Administrative Agent such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such. To the extent that the Borrowers fail to pay any amount required to be
paid by them to any Issuing Bank under paragraph (a) or (b) of this
Section 9.03, each Revolving Credit Lender severally agrees to pay to such
Issuing Bank such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim,

 

- 67 -



--------------------------------------------------------------------------------

damage, liability or related expense, as the case may be, was incurred by or
asserted against such Issuing Bank in its capacity as such. Nothing herein shall
be deemed to limit the obligations of the Borrowers under paragraph (b) above to
reimburse the Lenders for any payment made under this paragraph (c).

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the Borrowers shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, the other
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby including any Affiliate of the Issuing
Bank that issues any Letter of Credit, except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including any
Affiliate of any Issuing Bank that issues any Letter of Credit, Participants (to
the extent provided in paragraph (c) of this Section 9.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders.

 

(i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, and the Loans, at the time held by it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender that is a bank or another financial institution, an Approved Fund or,
if an Event of Default has occurred and is continuing, any other assignee;

 

- 68 -



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C) each Issuing Bank, in the case of an assignment of all or a portion of a
Revolving Credit Commitment or any Revolving Credit Lender’s obligations in
respect of its LC Exposure.

 

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments of any Class (including Loans of such Class), or
Term Loans of any Class as to which there are no outstanding Commitments, the
amount of the Commitment or Loans of such Class of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
treating related Approved Funds as one assignee for this purpose) shall not be
less than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, except that this clause (B) shall
not apply to rights in respect of outstanding Competitive Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits

 

- 69 -



--------------------------------------------------------------------------------

of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 9.04.

 

(c) Maintenance of Register by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and LC Disbursements held by,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by said paragraph (b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(e) Participations.

 

(i) Participations Generally. Any Lender may, without the consent of the
Borrowers, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other financial institutions (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans held by it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (e)(ii) of this Section 9.04, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender

 

- 70 -



--------------------------------------------------------------------------------

and had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(d) as though it were
a Lender.

 

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16(e) as though it were a
Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(g) No Assignments to Borrowers or Affiliates. Anything in this Section 9.04 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Disbursement held by it hereunder to the Borrowers or any of
their Affiliates or Subsidiaries without the prior consent of each Lender.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the other Loan Documents, and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
any assignment or participation pursuant to Section 9.04 (with respect to
matters arising prior to such assignment or participation), the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

- 71 -



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrowers against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section 9.08 are in addition to any other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. Each party hereto (other than any Lender that is
an agency of a Governmental Authority) hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or

 

- 72 -



--------------------------------------------------------------------------------

proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or its properties in the courts of
any jurisdiction.

 

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates, directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
pledgee referred to in Section 9.04(f) or any direct or

 

- 73 -



--------------------------------------------------------------------------------

indirect contractual counterparty in swap agreements (or to such pledgee or
contractual counterparty’s professional advisor), so long as such pledgee or
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 9.12, (c) to the extent requested by any
regulatory authority or self-regulatory body, (d) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(e) to any other party to this Agreement, (f) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (g) subject to the execution
and delivery of an agreement containing provisions substantially the same as
those of this Section 9.12, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (h) with the consent of the Borrowers or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrowers. Unless specifically prohibited by applicable law or
court order, each Lender and the Administrative Agent shall, prior to disclosure
thereof, notify the Borrower Representative of any request for disclosure of any
Information (A) by any governmental agency or representative thereof (other than
any such request in connection with an examination of the financial condition of
such Lender by such governmental agency) or (B) pursuant to legal process
(including agency subpoenas) and, at the expense of the Borrowers, will
cooperate with reasonable efforts by the Borrowers to seek a protective order or
other assurances that confidential treatment will be accorded such Information.

 

For the purposes of this Section 9.12, “Information” means all information
received from the Borrower Representative relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies the Borrowers, which information includes the
names and addresses of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with said Act. The U.S. Federal
Tax Identification No. of Sprint Nextel is 48-0457967, of NCI is 20-2065860 and
Sprint Capital is 48-1132866.

 

SECTION 9.14. Borrowers’ Obligations.

 

(a) Liability Joint and Several. Each Borrower (i) jointly and severally and
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several

 

- 74 -



--------------------------------------------------------------------------------

liability with the other Borrowers with respect to the payment and performance
of all of the obligations hereunder, it being the intention of the parties
hereto that all such obligations shall be the joint and several obligations of
each Borrower without preferences or distinction among them, and (ii) further
agrees that if any of such obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Borrowers will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever. All Borrowers
acknowledge and agree that the delivery of funds to any Borrower under this
Agreement shall constitute valuable consideration and reasonably equivalent
value to all Borrowers for the purpose of binding them and their assets on a
joint and several basis for the obligations hereunder.

 

(b) Obligations Independent. The joint and several obligations of each Borrower
hereunder are of payment and not of collection and are independent of the
obligations of any other Borrower, and a separate action or actions may be
brought against each Borrower whether or not action is brought against any other
Borrower. The Administrative Agent may enforce this Agreement and the other Loan
Documents against any Borrower without first making demand upon or instituting
collection proceedings against any other Borrower.

 

(c) Obligations Unconditional. The obligations of the Borrowers hereunder are
absolute and unconditional, joint and several, and (in the case of any Borrower)
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any other Borrower under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any guarantee of or security for any of the obligations hereunder to
the Lenders and the Administrative Agent, the release of any other Borrower, or
the failure to perfect any lien or security interest granted to or in favor of
the Administrative Agent or any Lender, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a Borrower, it
being the intent of this Section that the obligations of the Borrowers hereunder
shall be absolute and unconditional, joint and several, under any and all
circumstances. Each Borrower hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any other Borrower or other Person under this Agreement or any
other agreement or instrument referred to herein.

 

(d) Subrogation and Contribution. Without limiting the provisions of the next
following paragraphs, each Borrower agrees not to seek payment directly or
indirectly from another Borrower through a claim of indemnity, contribution, or
otherwise with respect to the obligations hereunder, until the date (herein, the
“Payment in Full Date”) upon which all obligations of the Borrowers to the
Lenders and the Administrative Agent hereunder and under the other Loan
Documents have been indefeasibly paid in full and the Revolving Credit
Commitments have terminated.

 

The Borrowers hereby agree, as between themselves, that if any Borrower (herein
an “Excess Funding Borrower”) shall make Excess Payments (as defined below),
each other Borrower shall, on demand of such Excess Funding Borrower (but
subject to the next sentence), pay to such

 

- 75 -



--------------------------------------------------------------------------------

Excess Funding Borrower an amount equal to such other Borrower’s Pro Rata Share
(as defined below) of the Excess Payments (as defined below). The payment
obligation of a Borrower to any Excess Funding Borrower under this Section shall
be subordinate and subject in right of payment to the prior payment in full of
all obligations of the Borrowers to the Lenders and the Administrative Agent
hereunder and under the other Loan Documents, and such Excess Funding Borrower
shall not exercise any right or remedy with respect to such excess until the
Payment in Full Date.

 

For purposes of this Section, (i) “Excess Payments” means, in respect of a
Borrower determined for the entire term of this Agreement, the aggregate amount
of payments made by such Borrower in respect of the Loans and Letters of Credit
(and interest and fees thereon) in excess of the aggregate amount of the
proceeds of the Loans received by it and Letters of Credit opened for its
benefit (and interest and fees thereon) and (ii) ”Pro Rata Share” means, for any
Borrower, the ratio (expressed as a percentage), (x) the numerator of which is
the aggregate amount determined for the entire term of this Agreement of the
proceeds of the Loans received by it and Letters of Credit opened for its
benefit (and interest and fees thereon) and (y) the denominator of which is the
aggregate amount determined for the entire term of this Agreement of the
proceeds of all Loans, and Letters of Credit opened for the benefit of all
Borrowers (and interest and fees thereon).

 

In any action or proceeding involving any state corporate law, or any state or
Federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Borrower to make Excess
Payments would otherwise, taking into account the preceding provisions of this
paragraph (d), be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under this Agreement, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability in respect of such Excess
Payments shall, without any further action by such Borrower, the Administrative
Agent or any Lender or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

- 76 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPRINT NEXTEL CORPORATION

By:

 

/s/ Richard S. Lindahl

--------------------------------------------------------------------------------

Name:

 

Richard S. Lindahl

Title:

 

Vice President & Treasurer

SPRINT CAPITAL CORPORATION

By:

 

/s/ Richard S. Lindahl

--------------------------------------------------------------------------------

Name:

 

Richard S. Lindahl

Title:

 

Vice President & Treasurer

NEXTEL COMMUNICATIONS, INC.

By:

 

/s/ Richard S. Lindahl

--------------------------------------------------------------------------------

Name:

 

Richard S. Lindahl

Title:

 

Vice President & Treasurer

 

- 77 -



--------------------------------------------------------------------------------

LENDERS

 

JPMORGAN CHASE BANK, N.A.;
as Administrative Agent and Lender

      CITIBANK, N.A.

By

 

/s/ Tracey Navin Ewing

--------------------------------------------------------------------------------

     

By

 

/s/ Carolyn Kee

--------------------------------------------------------------------------------

Name:

 

Tracey Navin Ewing

     

Name:

 

Carolyn Kee

Title:

 

Vice President

     

Title:

 

Vice President

BANK OF AMERICA, N.A.

     

THE BANK OF NEW YORK

By

 

/s/ Scott Conner

--------------------------------------------------------------------------------

     

By

 

/s/ Cynthia L. Rogers

--------------------------------------------------------------------------------

Name:

 

Scott Conner

     

Name:

 

Cynthia L. Rogers

Title:

 

Vice President

     

Title:

 

Managing Director

THE BANK OF NOVA SCOTIA

     

THE BANK OF TOKYO-MITSUBISHI, LTD.

NEW YORK BRANCH

By

 

/s/ Jose Carlos

--------------------------------------------------------------------------------

     

By

 

/s/ James A. Profesta

--------------------------------------------------------------------------------

Name:

 

Jose B. Carlos

     

Name:

 

James A. Profesta

Title:

 

Authorized Signatory

     

Title:

 

Authorized Signatory

BARCLAYS BANK PLC

     

BEAR STEARNS CORPORATE LENDING INC.

By

 

/s/ Alison A. McGuigan

--------------------------------------------------------------------------------

     

By

 

/s/ Victor Bulzacchelli

--------------------------------------------------------------------------------

Name:

 

Alison A. McGuigan

     

Name:

 

Victor Bulzacchelli

Title:

 

Associate Director

     

Title:

 

Vice President

DEUTSCHE BANK AG NEW YORK BRANCH

     

FIFTH THIRD BANK

By

 

/s/ Yvonne Preil

--------------------------------------------------------------------------------

     

By

 

/s/ Brian J. Blomeke

--------------------------------------------------------------------------------

Name:

 

Yvonne Preil

     

Name:

 

Brian J. Blomeke

Title:

 

Vice President

     

Title:

 

Assistant Vice President

By

 

/s/ David G. Dickinson, Jr.

--------------------------------------------------------------------------------

           

Name:

 

David G. Dickinson, Jr.

           

Title:

 

Director

           

 

- 78 -



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

     

LEHMAN BROTHERS BANK, FSB

By

 

/s/ Daniel DiMarco

--------------------------------------------------------------------------------

     

By

 

/s/ Gary T. Taylor

--------------------------------------------------------------------------------

Name:

 

Daniel DiMarco

     

Name:

 

Gary T. Taylor

Title:

 

Assistant Vice President

     

Title:

 

Senior Vice President

MIZUHO CORPORATE BANK, LTD.

     

THE NORTHERN TRUST COMPANY

By

 

/s/ Raymond Ventura

--------------------------------------------------------------------------------

     

By

 

/s/ Preeti Sullivan

--------------------------------------------------------------------------------

Name:

 

Raymond Ventura

     

Name:

 

Preeti Sullivan

Title:

 

Deputy General Manager

     

Title:

 

Vice President

THE ROYAL BANK OF SCOTLAND PLC

     

SOCIÉTÉ GÉNÉRALE

By

 

/s/ Andrew Wynn

--------------------------------------------------------------------------------

     

By

 

/s/ Elaine Khalil

--------------------------------------------------------------------------------

Name:

 

Andrew Wynn

     

Name:

 

Elaine Khalil

Title:

 

Managing Director

     

Title:

 

Director

SUMITOMO MITSUI BANKING CORPORATION

     

UMB BANK, N.A.

By

 

/s/ Yoshihiro Hyakutome

--------------------------------------------------------------------------------

     

By

 

/s/ David A. Proffitt

--------------------------------------------------------------------------------

Name:

 

Yoshihiro Hyakutome

     

Name:

 

David A. Proffitt

Title:

 

Joint General Manager

     

Title:

 

Senior Vice President

U.S. BANK NATIONAL ASSOCIATION

     

WACHOVIA BANK, NATIONAL ASSOCIATION

By

 

/s/ John T. Pearson

--------------------------------------------------------------------------------

     

By

 

/s/ Scott Suddreth

--------------------------------------------------------------------------------

Name:

 

John T. Pearson

     

Name:

 

Scott Suddreth

Title:

 

Vice President

     

Title:

 

Vice President

WELLS FARGO BANK, N.A.

     

GOLDMAN SACHS CREDIT PARTNERS, L.P.

By

 

/s/ Thiplada Siddiqui

--------------------------------------------------------------------------------

     

By

 

/s/ William Archer

--------------------------------------------------------------------------------

Name:

 

Thiplada Siddiqui

     

Name:

 

William Archer

Title:

 

Vice President

     

Title:

 

Managing Director

By

 

/s/ Peter Martinets

--------------------------------------------------------------------------------

           

Name:

 

Peter Martinets

           

Title:

 

Vice President

           

 

- 79 -